MEMORANDUM**
Javier Rodriguez-Ortega appeals his conviction, pursuant to a guilty plea, and sentence for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a) with a sentencing enhancement pursuant to 8 U. S.C. § 1326(b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Rodriguez-Ortega’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the briefs and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Rodriguez-Ortega knowingly and voluntarily waived his statutory right to appeal, and was sentenced within the terms of the plea agreement. Accordingly, we enforce the waiver and dismiss the appeal. United States v. Nguyen, 235 F.3d 1179, 1183 (9th Cir .2000).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.